DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 5/23/2022, amended claims 1 and 10-11 are acknowledged. Claims 1-20 remain pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fraser Roy on 8/25/2022.
The application has been amended as follows: 

Claim 1 is amended to recite:
A delivery guidewire, the delivery guidewire comprising: 
an elongated core with a proximal end, a distal end, and a length extending along a longitudinal axis therebetween, 
wherein the elongated core is made of a superelastic material; 
a coil disposed on the elongated core and extending along at least a portion of the length of the elongated core, the coil increasing a bending stiffness of a portion of the delivery guidewire; and 
an atraumatic tip disposed at the distal end of the elongated core, 
wherein the atraumatic tip comprises a pre-formed pigtail shape, the coil being disposed on the atraumatic tip and having a starting point distal a starting point of a first curved section of the pigtail shape formed in a distal portion of the elongate core, and a location of the starting point of the coil positions a location where a kink in the elongate core can form to within the pre-formed pigtail shape.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed invention, including, among other features, the delivery guidewire including a coil that is disposed on a core such that it increases the bending stiffness of a portion of the guidewire and an atraumatic tip comprising a pre-formed pigtail shape, wherein the location of the coil is such that it limits a location of where a potential kink or weak point in the core may form to being within the pre-formed pigtail shape, which lowers the risk of perforating the heart wall or otherwise damaging surrounding tissue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791